Citation Nr: 0737515	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  03-26 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the right shoulder.

2.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Georgianne F. Bollinger, 
Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to June 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in April 2003, the RO concluded that 
new and material evidence had not been submitted and the 
claim for service connection for a right shoulder disability 
remained denied.  In addition, the RO granted service 
connection for PTSD, and assigned a 30 percent evaluation for 
it.  The veteran disagreed with the rating assigned for PTSD.  
A July 2004 rating action denied the veteran's claim for a 
total rating based on individual unemployability due to 
service-connected disability.  

This case was previously before the Board in August 2005, at 
which time it found that new and material evidence had been 
submitted and reopened the veteran's claim for service 
connection for residuals of an injury to the right shoulder.  
Additional development of the record was necessary and, 
accordingly, the claim was remanded.  The case is again 
before the Board for appellate consideration.

The Board notes that in May 2005, the veteran withdrew his 
claim for service connection for a seizure disorder, and in 
June 2006, he withdrew his claim for an increased rating for 
malaria.  Accordingly, this decision is limited to the issues 
set forth on the preceding page.

The issues of entitlement to an increased rating for PTSD and 
entitlement to a total rating based on individual 
unemployability due to service-connected disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.




FINDINGS OF FACT

1.  The veteran's in-service right shoulder complaints were 
acute and transitory and resolved without residual 
disability.  

2.  The right shoulder was normal on the separation 
examination in May 1970.

3.  A chronic right shoulder disability was initially 
manifested many years after service, and the competent 
medical evidence fails to establish that it is related to 
service.  


CONCLUSION OF LAW

Residuals of an injury to the right shoulder were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a March 2005 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  The claim 
was readjudicated in January 2007.  An April 2007 letter 
advised the veteran of the evidence needed to establish a 
disability rating and effective date.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include private and 
VA medical records, and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  As such, there is no indication 
that there is any prejudice to the veteran by the order of 
the events in this case.  See Pelegrini, supra; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
hearing testimony, the service medical records, private and 
VA medical records, and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

The evidence supporting the veteran's claim includes some 
medical records and his statements.  The service medical 
records disclose that the veteran was seen in April 1969 and 
reported that he had fallen off an entrencher the previous 
day.  He complained of soreness in the right shoulder since 
then.  Following an examination, medication was prescribed.  

An X-ray study of the right shoulder at a VA facility in 
February 1989 revealed early bony lipping.  VA outpatient 
treatment records show that the veteran was seen for pain 
management for his right shoulder in February 2004.  The 
assessment was right shoulder pain.  Later that month, he 
reported that he had fallen off some construction equipment 
in service and landed on his right shoulder.  A history of 
arthritis and frequent dislocations was noted.  Magnetic 
resonance imaging of the right shoulder in April 2004 
demonstrated minimal changes of rotator cuff tendinopathy 
without focal tear, and there were degenerative changes of 
the acromioclavicular joint that produced impingement.  The 
veteran related in May 2004 that he had had recurrent 
dislocations of his right shoulder and that his symptoms had 
persisted.  Following an examination, the diagnosis was 
rotator cuff tendonitis.  

On VA examination in December 2005, the veteran again 
described his in-service injury and asserted that he 
continued to have right shoulder problems since service.  The 
diagnosis was rotator cuff tendonitis.  The physician, who 
indicated that he reviewed the claims folder, opined that the 
veteran's rotator cuff tendonitis and degenerative joint 
disease were as likely as not secondary to his service-
connected injury in service as the veteran had had the 
problem since 1969, and it was getting progressively worse.  
The examiner indicated that the veteran had a history of 
dislocation of the shoulder after service.  It was further 
concluded that since the veteran had an injury to the right 
shoulder in service, his current shoulder condition was as 
likely as not secondary to the service-connected injury.  

The evidence against the veteran's claim includes the medical 
evidence of record.  Although it is true, as noted above, 
that the service medical records confirm that the veteran 
sustained an injury to the right shoulder in service, it is 
significant to point out that when examined on the day after 
the injury, the veteran had full range of motion without 
tenderness.  The Board emphasizes that the remainder of the 
service medical records contain no complaints or findings 
pertaining to the right shoulder.  No bone or joint 
abnormality was noted on a report of medical history in May 
1970, and a clinical evaluation of the upper extremities on 
the separation examination that month was normal.  

When the veteran filed his initial claim for service 
connection for a right shoulder disability in April 1989, he 
did not list any post-service treatment for the shoulder.  On 
VA examination in August 1989, the veteran related a history 
of a right shoulder injury in service.  It was indicated that 
the shoulder was apparently out of place.  An examination of 
the right shoulder showed no deformities or pain on palpation 
and there was full range of motion.  The diagnosis was 
history of dislocation of the right shoulder.  

During the VA examination in December 2005, the veteran 
stated that he dislocated that right shoulder while playing 
basketball in 1989.  

In June 2007, the Board referred the veteran's claims folder 
to a VHA physician for an opinion regarding the etiology of 
the veteran's current right shoulder disability.  That 
opinion was received in August 2007.  The physician noted 
that the April 1969 injury in the service medical records, 
that the veteran had full range of motion at that time, and 
that treatment consisted of muscle relaxers for no more than 
three days.  He also noted the negative separation 
examination in May 1970.  He further stated that there were 
no records showing dislocation, and that since there was no 
evidence of a shoulder manipulation being performed, it was 
highly unlikely that a true dislocation was present.  The 
physician acknowledged that the veteran described right 
shoulder problems when examined by the VA in August 1989.  He 
commented that in the presence of a normal examination, the 
veteran's complaints were more indicative of an inflammatory 
condition, and unlikely to be the result of an injury 20 
years earlier.  He further noted that the magnetic resonance 
imaging findings of April 2004 did not suggest episodes of 
recurrent dislocation.  The physician observed that since 
atrophy of the right shoulder was not found when seen in May 
2004, it indicated normal use of the right arm over the 
period of "25" years, and would speak against a connection 
to an injury in "1979."  The physician also acknowledged 
the favorable opinion by the December 2005 examiner.  Based 
on a review of the entire file, the examiner concluded that 
the veteran's symptoms were more consistent with a 
degenerative process associated with normal aging, rather 
than the minor injury of April 1969.  He related that the 
magnetic resonance imaging many years after the injury failed 
to reveal evidence of an old trauma.  

The Board recognizes that there are conflicting opinions of 
record.  Both opinions were predicated on a review of the 
claims folder.  It is noted that in summarizing the veteran's 
history, the examiner in December 2005 stated that the 
veteran had reported having continued right shoulder problems 
following service.  He stated in his opinion that the veteran 
had a problem in 1969 and that it had been getting 
progressively worse.  The fact remains that this is 
inconsistent with the clinical evidence of record.  As the 
Board is not bound to accept medical conclusions which are 
based on a history supplied by the veteran, where the history 
is unsupported by the medical evidence, Black v. Brown, 5 
Vet. App. 177, 180 (1993), the Board does not have to accept 
that portion of the diagnoses.  See also Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  As noted in the August 2007 
opinion, the separation examination in May 1970 demonstrated 
that the right shoulder was normal, and there was no 
subsequent indication of any right shoulder complaints until 
the August 1989 VA examination.  It must be emphasized that 
the right shoulder was normal on clinical evaluation at that 
time.  

An evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusions reached.  The credibility 
and weight to be attached to such opinions are within the 
providence of the Board as adjudicators.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed 
on one physician's opinion over another depending on factors 
such as reasoning employed by the physicians and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In reviewing the medical evidence, the Board is "certainly 
free to discount the credibility of [a] physician's 
statement.  Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualification and analytical 
finding, and the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The Court 
has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177 (180) (1995).  See 
also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  

Accordingly, the Board finds that the August 2007 opinion of 
the VHA physician is of greater probative value than the 
conclusion proffered following the December 2005 VA 
examination, as the VHA physician provided a comprehensive 
rationale, including references to clinical evidence to 
support the conclusion.  While the VHA physician misstated 
"25" years, rather than "35" years, and misstated "1979" 
for "1969" in one sentence, the point of his discussion 
remains clear-that the absence of atrophy decades after the 
in-service injury reflects normal use of the arm.  It is 
clear from the discussion provided by the VHA physician that 
the claims file was fully reviewed, and the misstatements 
noted above reflect nothing more than typographical errors 
which in no way diminish the rationale provided or the weight 
to be assigned.  

The Board concludes, therefore, that the preponderance of the 
evidence is against the claim for service connection for 
residuals of an injury to the right shoulder.


ORDER

Service connection for residuals of an injury to the right 
shoulder is denied.


REMAND

The veteran asserts that a higher rating is warranted for 
PTSD, and that he is unemployable due to his service-
connected disabilities.  The veteran was most recently 
afforded a VA psychiatric examination in December 2005.  The 
examiner diagnosed major depressive disorder.  He concluded 
that the veteran's symptoms were mild, and that he had some 
mild difficulty in social and occupational functioning 
secondary to mild depression beginning in 2001, unrelated to 
service.  In his discussion, the examiner appeared to 
question the validity of the veteran's stressors, and stated 
that the veteran did not meet the criteria for a diagnosis of 
PTSD.  The veteran's treating therapist and his 
representative challenge the adequacy of that VA examination.  
Thus, the Board finds a new examination is necessary to 
adequately address the claim, by an examiner other than the 
one who conducted the December 2005 examination.

In a statement dated July 2006, C. R. Wannop, the veteran's 
therapist at a Vet Center related that he had been treating 
the veteran for PTSD since February 2004.  There is no 
indication in the file that the RO attempted to obtain these 
records.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

As the issue of entitlement to a total disability rating 
based on unemployability is inextricably intertwined with the 
claim for an increased rating for PTSD, that issue will also 
be remanded.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED for action as follows:

1.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for PTSD since 2002.  After 
securing the necessary authorizations for 
release of this information, request 
copies of all treatment records referred 
to by the veteran, to include the records 
from C. R. Wannop at the Williamsport, 
Pennsylvania Vet Center.


2.  The veteran should then be afforded a 
VA psychiatric examination, by an 
examiner other than the one who conducted 
the December 2005 examination, to 
determine the nature and extent of his 
PTSD.  The examination report should 
include a detailed account of all 
pathology found to be present.  The 
psychiatrist should describe how the 
symptoms of the veteran's service-
connected psychiatric disability affect 
his social and industrial capacity.  The 
report of the examination should include 
a complete rationale for all opinions 
expressed.  The examiner should state 
what symptoms are attributable to the 
veteran's service-connected PTSD.  If it 
is in remission, or is productive of no 
ascertainable functional impairment, the 
examiner should so state.  All necessary 
studies or tests are to be accomplished.  
The examiner should assign a Global 
Assessment of Functioning score for the 
service-connected PTSD.  The claims 
folder should be made available to and 
reviewed by the examiner in conjunction 
with the examination.  

3.  Following completion of the above, 
review the evidence and determine whether 
the veteran's claim may be granted.  If 
not, he and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006)



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


